The plaintiff’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 510 (AC 12483), is granted, limited to the following issue:
*912The Supreme Court docket number is SC 14965.
Raymond L. Baribeault, Jr., in support of the petition.
Robert A. Whitehead, assistant attorney general, in opposition.
Decided July 14, 1994
“Did the Appellate Court improperly conclude that as a matter of law, ‘Connecticut State Service’ as used in § 5-173 of the General Statutes is limited to actual state service and does not include prior municipal service that is expressly deemed to be state service under § 5-192b (b)?”